U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [X] Quarterly Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 for the Quarterly Period Ended September 30, 2010. [ ] Transition Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 for the Transition Period from to Commission File Number: 000-52670 BMX DEVELOPMENT CORP. (Exact name of small business issuer as specified in its charter) FLORIDA 20-2089854 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 19720 Jetton Road, 3rd Floor Cornelius, North Carolina 28031 (Address of principal executive offices) 704-892-8733 (Issuer's telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the exchange act). [ ] Number of shares of common stock outstanding as of November 9, 2010:4,914,500 CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION The discussion contained in this 10-Q under the Securities Exchange Act of 1934, as amended, contains forward-looking statements that involve risks and uncertainties. The issuer's actual results could differ significantly from those discussed herein. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as "anticipate," "expect," "intend," "plan," "will," "we believe," "the Company believes," "management believes" and similar language, including those set forth in the discussions under "Notes to Consolidated Financial Statements" and "Management's Discussion and Analysis or Plan of Operation" as well as those discussed elsewhere in this Form 10-Q. We base our forward-looking statements on information currently available to us, and we assume no obligation to update them. Statements contained in this Form 10-Q that are not historical facts are forward-looking statements that are subject to the "safe harbor" created by the Private Securities Litigation Reform Act of 1995. 1 INDEX TO FORM 10-Q PART I Page No. Item 1.Consolidated Financial Statements 3 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3.Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II Item 1.Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3.Defaults Upon Senior Securities 16 Item 4.Submission of Matters to a Vote of Security Holders 16 Item 5.Other Information 16 Item 6.Exhibits 16 2 ITEM 1. FINANCIAL STATEMENTS INDEX TO BMX DEVELOPMENT CORP. CONSOLIDATED FINANCIAL STATEMENTS BMX Development Corp PAGE Consolidated Balance Sheets 4 Consolidated Statements of Operations 5 Consolidated Statement of Stockholders’ Deficit 6 Consolidate Statements of Cash Flows 7 Notes to Consolidated Financial Statements
